DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s amendments filed on 12/16/2020. Claims 1, 10, and 20 have been amended, Claims 2-4, 6, 9, 11-13, 15, and 18 have been withdrawn. Claims 1, 5, 7, 8, 10, 14, 16-17, and 19-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (CIP of PCT/US17/57971). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US17/57971 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 5, 8-10, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inotay (WO2015145335), Chen (US20180033075), Coen, et al (US7613667) “Coen” and further in view of Grover (US20080256613).

Regarding Claim 1, Inotay teaches: A computer-implemented method for automatically encoding data in an electronic communication, between a user operating a client device and a customer service agent operating a customer service system, comprising: 
prompting the user, through the client device, to provide a first [factor authentication] input; authenticating the user based on the first [factor authentication] input; (Page 29, Lines 2-5: The data within the permissions data item 303 may be encrypted or digitally signed such that the mQR application 120 knows that the permissions and the array 300 have not been altered. In some implementations, the user is authenticated through one or two-factor authentication before the mQR code is displayed. Pg. 16, Lines 8-10: Some devices 130a-130n provides for voice recognition and inputs, including, e.g., Microsoft KINECT, SIRI for IPHONE by Apple, Google Now or Google Voice Search. Page 29, Lines 15-16: For example, the audio signal may be an additional way in which the mQR code is authenticated.
The Examiner considers that one of ordinary skill in the art, would understand from reading the specification that ‘the user is authenticated through one or two-factor authentication’ reads to ‘prompting the user to provide a first and/or second [authentication] input’.
in response to authenticating the user, prompting the user, through the client device, to provide a second [factor authentication] input; (Page 29, Lines 2-5: The data within the permissions data item 303 may be encrypted or digitally signed such that the mQR application 120 knows that the permissions and the array 300 have not been altered. In some implementations, the user is authenticated through one or two-factor authentication before the mQR code is displayed. Page 29, Lines 8-9: The mQR application may authenticate a user using passwords, finger prints, facial characteristics, DNA, or any combination thereof. Page 1, Lines 22-25: The solution provides safe and fast means for registering the card in a mobile computing environment. The system enables a card issuer to unambiguously identify an 
The Examiner considers that one of ordinary skill in the art, would understand from reading the specification that ‘the user is authenticated through one or two-factor authentication’ reads to ‘prompting the user to provide a first and/or second [authentication] input’.
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)). Specifically, if the communication system can prompt a user for a first speech input through the client device, it is programmable to prompt a user for at least a second, third, and so on, plurality of speech inputs.
	Further, the invention claims to be a computer-implemented method for automatically encoding data in an electronic communication, comprising…authenticating the user based on the first speech input. Therefore, the phrase ‘prompting the user, through the client device, to provide a second speech input’ is non-functional descriptive material as no specific use is declared. The phrase ‘prompting the user, through the client device, to provide a second speech input’ only describes, at least in part, a second communication, however, the basis for the second communication is not used to perform any of the recited method steps (i.e. authenticating).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

generating textual data (e.g., coded and configured) by processing the second [factor authentication] input [with an audio signal recognition system], the textual data including account data inputted [steganography data item] by the user to the client device and processed with a [audio signal recognition] system; ( Page 29, Lines 2-5: The data within the permissions data item 303 may be encrypted or digitally signed such that the mQR application 120 knows that the permissions and the array 300 have not been altered. In some implementations, the user is authenticated through one or two-factor authentication before the mQR code is displayed. Page 29, Lines 6-9: The mQR application 120 may perform a hash on a password the user enters and then compare the hash to a hash saved in the permissions data item 303 to determine if the mQR code should be displayed. The mQR application may authenticate a user using passwords, finger prints, facial characteristics, DNA, or any combination thereof. Page 29, Lines 10-16: The mQR byte array 300 may include a steganography data item 305. In some implementations, the mQR code is hidden within an image or video. The data for the images that hide the mQR code or otherwise provide the steganogram is stored in the steganography data item 305. In some implementations, the steganography data item 305 also stores audio data. The application 120 may play the audio data when displaying the mQR code 300 in a manner where the audio signal is not perceivable to the human ear. For example, the audio signal may be an additional way in which the mQR code is authenticated. Page 29, Lines 17-19: In some implementations, the mQR byte array 300 includes a frequency data item. In other implementations, the frequency data item may be coded or configured into the executable instructions of the application 120. 
The Examiner considers that one of ordinary skill in the art, would understand from reading the specification that the textual data is generated (e.g., coded frequency data item after the mQR code is authenticated) after the 2nd factor of the two factor generation is completed.
receiving, with the encoding system comprising at least one processor and via the first communication channel, an electronic communication comprising the [2D] data, (Inotay discloses a computer-implemented method, a system and a computer program product for encoding data in an electronic communication (electronic communication) for payment as Implemented by an application program (computer program product); page 1, lines 22-29; page 6, lines 26; page 18, lines 1-2), comprising: receiving, with at least one processor, an electronic communication comprising textual data, the textual data including account data (server 610 (processor) receives (electronic communication) registration information including account number (textual data including account data); figure 6; page 36, lines 12-24; in response to receiving the electronic communication, automatically processing, with at least one processor, the textual data (the system automatically encodes 2D data for transmission (electronic communication) that is received for processing by server 610 (processor) including the account number (textual data); figure 6; page 1, lines 22-29; page 2, lines 27-28 (e.g. first communications channel), page 6, lines 26; page 18, lines 1-2; page 36, lines 12-24); 
in response to receiving the electronic communication, automatically processing, with the encoding system, the [2D] data; (Inotay discloses a computer-implemented method, a system and a computer program product for automatically encoding data in an electronic communication (the method and system automatically encodes 2D data for transmission (electronic communication) for payment as Implemented by an application program (computer program product); page l, lines 22-29; page 6, lines 26; page 18, lines 1-2), comprising: receiving, with at least one processor, an electronic communication comprising textual data, the textual data including account data (server 610 (processor) receives (electronic communication) registration information including account number (textual data including account data); figure 6; page 36, lines 12-24; in response to receiving the electronic communication, automatically processing, with at least one processor, the textual data (the system automatically encodes 2D data for transmission (electronic communication) that is 
identifying, with the encoding system, the account data in the electronic communication based on processing the textual data based on one or more rules (identifying, with at least one processor, the account data based on processing the textual data (server 610 (processor) forwards information including the user's ID and account number (textual data) for validation (identifying); figure 6; page 38, line 31 to page 39, line 5);
in response to identifying the account data in the electronic communication, generating, with the encoding system, at least one token, wherein the at least one token is unique to the account data; generating, with at least one processor, at least one token, wherein the at least one token is unique to the account data (a server (processor) generates a token, encoding a unique identifier associated with an e-wallet (account data); page 42, lines 9-11; page 46, lines 12-20).
modifying, with the encoding system, the [2D] data to generate a modified electronic communication based at least partially on the [2D] data and (Inotay discloses a computer-implemented method, a system and a computer program product for automatically encoding data in an electronic communication (the method and system automatically encodes 2D data for transmission (electronic communication) for payment as Implemented by an application program (computer program product); page l, lines 22-29; page 6, lines 26; page 18, lines 1-2, Page 45, Lines 27-32: The request may also include a pin or password that is used to authenticate the token. Some or all of the data of the request (or the flow of data) can be encoded into the token. In some implementations, the content that is encoded into the token is received in part from the user, the payment instrument server 840, preconfigured by the token server 810, or any combination thereof).
Examiner considers that  one of ordinary skill in the art, from reading the reference, would understand that when the data included in the token is transmitted, the electronic 
the at least one token by deleting at least a portion of the account data and replacing the at least a portion of the account data with the at least one token, (Page 45, Lines 27-32: The request may also include a pin or password that is used to authenticate the token. Some or all of the data of the request (or the flow of data) can be encoded into the token. In some implementations, the content that is encoded into the token is received in part from the user, the payment instrument server 840, preconfigured by the token server 810, or any combination thereof).
the modified electronic communication comprising the at least one token; (Page 46, Lines 16-18: The token generation module and/or the server may use the unique identifier to associate, map or track the token with the approval for the payment amount via the payment instrument, such as the approval obtained by the authorizer).
Examiner considers that  one of ordinary skill in the art, from reading the reference, would understand that when the data included in the token is transmitted, the electronic communication comprises the at least one token.
communicating the modified electronic communication to the recipient system separate from the encoding system via the second communication channel wherein (Fig. 8, Item 811, communicating the modified electronic communication to a recipient system (server 840 associated with the selected payment instrument in a transaction (electronic communication) employs an encoded (modified) token based upon the user’s account number, transmitted to the server (system) associated with the payor’s bank (recipient); figure 8; page 38, line 21 to page 39, line 5; page 44, lines 6-12). 
Examiner considers that  one of ordinary skill in the art, from reading the reference, would understand that the transmit/receive module 811 is transmitting over its own channel (second communication channel).
the recipient system does not have access to the at least a portion of the account data (Pg. 4, Lines 11-20, The server may also include a registrar to register the card of the card holder using the decrypted portion of the registration information. The registrar can be further configured to validate a portion of the registration information via a third party server. In some implementations, the registration information includes information visible on the corresponding card or information not visible and encoded on the corresponding card. The server can also be configured to receive a pin, assigned to the card holder by the server, from one of an application on the device of the card holder in which the card holder enters the pin via the application or from the 2D code).
Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the phrase ‘include a registrar to register the card of the card holder using the decrypted portion of the registration information’ reads to ‘the recipient system does not have access to the at least a portion of the account data.’
receiving, from the recipient system, a transaction request comprising the at least one token; ((Inotay further discloses comprising: receiving, from the recipient system, a transaction request comprising the at least one token (payment instrument server 840 (recipient system) receives an authorization request from server 810 for approval or rejection of the transaction request, placing an authorization hold on the payor's funds to secure funds for use in the transaction involving a token; page 44, lines 13-15).
querying at least one database based at least partially on the at least one token to identify the account data; and (Inotay discloses the computer-implemented method of claim 1 and the system of claim 10, respectively. Inotay further discloses wherein generating the at least one token comprises querying a database based on the account data to identify a copy of the at least one token that was previously generated (the token generation module stores approval transaction information in a database associated, with the unique identifier serving as index into storage for retrieving (querying) approved (previously 
processing a transaction based at least partially on the transaction request and the account data (Processing a transaction based at least partially on the transaction request and the account data (the token server and/or authorizer receives the authorization advice, completing the transaction authorization request and releasing (processing) the funds to the payee's account; page 51, lines 10-17).

However, Inotay does not explicitly teach the limitations of:
establishing a first communication channel between the client device and an encoding system, wherein the client device is remote from the encoding system; 
establishing a second communication channel between the encoding system and a recipient system, the recipient system comprising the customer service 
system operated by the customer service agent, wherein the client device does not have a direct connection with the recipient system; 
communicating the modified electronic communication to a recipient system separate from the encoding system,

However, Chen from a same or analogous art, teaches: 
establishing a first communication channel (User terminal 120 to Agent Server 140 and Provider Server 160) between the client device and an encoding system (provider server 160), wherein the client device is remote from the encoding system; (Fig. 1, Item 160, [0010] According to a third aspect, an automatic recharge method is provided, 
Examiner considers the phrase ‘the client device is remote from the encoding system’; is non-functional descriptive material as no specific use is declared. The phrase only describes, at least in part, the position of the client device in relation to the encoding system, however, the basis for the position is not used to perform any of the recited method steps (i.e. establishing a communication channel).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
establishing (e.g., interacting) a second communication channel (Agent Server 140 and Provider Server 160) between the encoding system and a recipient system, the recipient system comprising the customer service system operated by the customer service agent, wherein (Fig. 1, Item 140 (Agent/customer service, [0035] After receiving the online recharge request of this region, the agent server end 140 interacts with the corresponding provider server 160, so as to complete an online recharge process corresponding to the online recharge request).
Examiner considers the phrase ‘the recipient system comprising the customer service system operated by the customer service agent’ to be non-functional descriptive material as no specific use is declared. The phrase only describes, at least in part, what compromises customer service, however, the basis for the comprising is not used to perform any of the recited method 
the client device does not have a direct connection with the recipient system; (Fig. 1, Items 120, 140, and 160, [0034] The user terminal 120 is a terminal used by an ordinary user, such as a mobile phone, a tablet, or a desktop computer. The ordinary user may establish a connection with the agent server end 140 of this region by using the user terminal 120, and then send an online recharge request to the agent server end 140. [0035] The agent server end 140 is a computer device used by an agent, and each region may correspond to different agents. For example, region A corresponds to agent A, and region B corresponds to agent B. The agent server end 140 may be a desktop computer, a notebook computer, a smart phone, or a tablet. After receiving the online recharge request of this region, the agent server end 140 interacts with the corresponding provider server 160, so as to complete an online recharge process corresponding to the online recharge request).
Examiner considers the phrase ‘the client device does not have a direct connection with the recipient system’ to be non-functional descriptive material as no specific use is declared. The phrase only describes, at least in part, what type of connection the client device has, however, the basis for the type of connection is not used to perform any of the recited method steps (i.e. establishing a second communication channel).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
communicating the modified electronic communication to a recipient system (Provider Server 160) separate from the encoding system (Fig. 1, Item 160, [0010] According to a third aspect, an automatic recharge method is provided, applied to a third-party platform server, the method including: generating at least one order according to an online recharge request sent by a user terminal, and storing the order; and after an agent server end logs in the third-party platform server, providing the order to the agent server end, so that the agent server end sends a recharge parameter corresponding to the order to a provider server by using an automatic recharge program, and the provider server completes an online recharge process corresponding to the order according to the recharge parameter, the automatic recharge program running on the agent server end).

Grover, from a same or analogous art teaches at least, ‘speech input’ and ‘voice recognition’:
prompting the user, through the client device, to provide a first speech input; ([0011] In an embodiment, the method also includes an authentication process. The authentication process includes receiving, at the server, a request for authentication of a client with an existing voice print).
authenticating the user based on the first speech input; ([0013] In an embodiment, the method also includes an authentication process. In an embodiment, the authentication process includes sending, to the server, a request to authenticate the client. In an embodiment, the authentication process includes sending, to the server, a sample voice recording of the client. In an embodiment, the authentication process includes receiving, from the server, an indication that the client is authenticated. In an embodiment, the authentication process includes permitting the client access to secure information over the network based on the indication that the client is authenticated. In one embodiment sending, to the server, a sample voice recording of the client is the only information originating from the client that is used to authenticate the client).
	in response to authenticating the user, prompting the user, through the client device, to provide a second speech input; (Fig. 5, [0044] At 502, the client is provided a means to record his/her voice, and a recording of the client's voice is created. At 503, the service provider compares the recording of the client's voice made at step 502 to stored voiceprints. At 504, the voice recording is compared with one or more existing voiceprints to determine if a match exists (first speech input). Instead of authentication based primarily on the client's stored voiceprint alone, the embodiment illustrated in FIG. 5 includes the additional step of, at 505, comparing the client's voice recording not only to the client's voiceprint, but also to one or more templates of recordings of the client's voice that were previously successful in the authentication process (second speech input). This additional step ensures against fraudulent behavior in that it prevents someone from using a recording of a person's voice in order to access personal information. At 505, if a voiceprint match is found, and the voice recording has been determined not to have been used previously, the client is authenticated. At 506, the client's voice recording is stored for later comparison.
generating textual data by processing the second speech input with a speech recognition system, the textual data including account data inputted with a microphone by the user to the client device and processed with a speech recognition system; ([0004] Speech recognition involves recognizing a human language word spoken by a speaker. In one example, speech recognition is utilized for computerized dictation, where a user speaks into a microphone and her words are recognized and entered into a document. [0046] Fig. 7, Where speaker identification is desired, engine 701 is adapted to return to the voice analysis computer system 303 a positive or negative indication of whether the speaker was identified 706. At 707, if speech recognition is desired, engine 701 is adapted to return a textual representation of spoken speech 707.  [0056] At 1005, when JSP application 803 has completed processing the voice recording, applet 802 processes return values from JSP application 803….In one embodiment, if authentication or enrollment were requested, applet 
Examiner considers the phrase ‘the textual data including account data…’ to be non-functional descriptive material. The phrase only describes, at least in part, that the nature of the data included in the speech input, however, the basis for the nature of the data included in the speech input is not used to perform any of the recited method steps (i.e. generating textual data from a speech recognition system).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Inotay does not explicitly teach ‘textual data’ and ‘automatically processing, with the encoding system, the textual data’, however, Coen, from a same or analogous art teaches explicitly, at least, ‘textual data’ and ‘automatically processing, with the encoding system, the textual data’:
an electronic communication comprising the textual data, (Fig. 2, Column 5, Lines 20-30: The system 120 includes a processor 122, a user interface 126, a display 128, a database 130, and a memory device 132. The database 130 may be embodied by some other form of information resource, such as a stream of textual data).
automatically processing, with the encoding system, the textual data; (Fig. 4, Items 406 and 408 for automatically encoding, Claim 13: An article comprising computer readable memory encoded with data for causing a computer to automatically process a plurality of documents containing text, the automatic processing including: receiving client subscriber information, the subscriber information including at least one scenario of interest to the client, the scenario of interest including at least one of a pattern of events and a participant; creating a 
It would be obvious to one skilled in the art at the time of the instant application, to modify the safe and fast means for registering the card or account information in a mobile computing environment taught by Inotay with the remote system of Chen, text processing of Coen and the analyzing of speech-to-text gathered by the speech recognition software of Grover for added security especially in the case when very secure data needs to be protected. Further, any method that can provide a wide range of services but maintain security is advantageous. As Grover states: 
[0008] The use of speech to authenticate a user has a variety of advantages over other identification methods. First, like fingerprints or iris scans, every human being has an entirely unique speech pattern that can be quantifiably recognized using existing technology. Second, unlike fingerprints or iris scans, the input to a speaker identification system (the spoken word) may be different every time, even where the speaker is saying the same word. Therefore, unlike other methods of human authentication, speech authentication provides the additional advantage of an ability to prevent multiple uses of the same voice print.

In regards to claim 10, system claim 10 corresponds generally to method claim 1, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 5, Inotay teaches: The computer-implemented method of claim 1, further comprising 
storing, in at least one database, the at least one token and the account data (Inotay further discloses comprising storing, in at least one database, the at least one token and 
	In regards to claim 14, system claim 14 corresponds generally to method claim 5, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 8, Inotay teaches the limitation of: The computer-implemented method of claim 1, wherein generating the at least one token comprises:
	generating a random value or hashing the account data; or querying a database based on the account data to identify a copy of the at least one token that was previously generated (Pg. 29, Lines 4-9: In some implementations, the user is authenticated through one or two-factor authentication before the mQR code is displayed. The mQR application 120 may perform a hash on a password the user enters and then compare the hash to a hash saved in the permissions data item 303 to determine if the mQR code should be displayed. The mQR application may authenticate a user using passwords, finger prints, facial characteristics, DNA, or any combination thereof. Pg. 46, Lines 18-20: The token generation module may store any approval transaction information for the approval and/or any data encoded in the token to storage, such as in a database, in association with the unique identifier.
	In regards to claim 17, system claim 17 corresponds generally to method claim 8, and recites similar features in method form, and therefore is rejected under the same rationale.



Regarding claim 19, Inotay teaches: The system of claim 10, wherein 
	the account data comprises a primary account number associated with a payment card (The token server 810 also includes an authorizer 814. The authorizer 814 may be configured and/or implemented to generate, transmit, process and/or manage any messages .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inotay (WO2015145335), Chen (US20180033075), Grover (US20080256613), and further in view of El-Awady (US201201366780)

Regarding claim 7, neither Inotay, Chen nor Grover explicitly teach the limitation of: The computer-implemented method of claim 1, wherein 
the electronic communication is a chat message.

However, El-Awady, from a same or similar art, teaches:
the electronic communication is a chat message (Inotay discloses the computer-implemented method of claim 1 and the system of claim 10, respectively. Inotay does not disclose the electronic communication is a chat message. El-Awady discloses the electronic communication is a chat message (a user views their name, account number and security code before sending a text chat (chat message) to a customer service representative, who verifies the transaction (electronic communication) data; paragraphs [0090]-[0091]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Inotay to include customer service chat aspects of account number based bill payment platform apparatuses, methods and systems, as taught by 
	In regards to claim 16, system claim 16 corresponds generally to method claim 7, and recites similar features in method form, and therefore is rejected under the same rationale.

Response to Arguments
Applicant argues on pages 9-12 concerning the 35 USC 103 rejection.
	Applicant’s arguments are moot as new grounds of rejection have been found.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [El-Awady (US20120136780) - Account Number based Bill Payment; Campbell (US9940930) - Securing Audio Data; Muttik (US20160330172) - Secure Proxy to Protect Private Data; Flink (US20180082050) - Secure Login to a Computer; John (10205709) - Key pair infrastructure for secure messaging; McNeal (CA2562964) - Electronic Transaction Verification System; Smashnuk (CA2542068) - Electronic Balance Checking and Credit Approval; NPL (Paul Henderson, Voiceprint Vault; Qinghan Xiao, Trusted User Authentication Using Biometrics; Javier Ortega-Garcia, Authentication gets Personal)].
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/Primary Examiner, Art Unit 3685